Wells, J.
I concur in all that has been said by the chief-justice, except so far as relates to the case of Dunphy v. Kleinsmith, and I agree that the doctrine of that case is here correctly interpreted ; but it appears to me that it is sought to justify the doctrine of that case upon principle, which, with submission, I conceive to be unnecessary, and perhaps scarcely appropriate. It is sufficient, I conceive, to yield to the authority of the court of final resort without going further.

Reversed.